Name: Council Regulation (EEC) No 548/92 of 3 February 1992 complementing Regulation (EEC) No 3587/91 extending into 1992 the application of Regulation (EEC) No 3833/90 applying generalized tariff preferences for 1991 in respect of certain agricultural products originating in developing countries with the view of re-establishing the benefit of these preferences in respect of the Republics of Croatia and Slovenia and the Yugoslavia Republics of Bosnia-Herzegovina, Macedonia and Montenegro
 Type: Regulation
 Subject Matter: political geography;  trade policy;  political framework;  international trade
 Date Published: nan

 No L 63 / 497 . 3 . 92 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 548 / 92 of 3 February 1992 complementing Regulation (EEC) No 3587/91 extending into 1992 the application of Regulation (EEC) No 3833 /90 applying generalized tariff preferences for 1991 in respect of certain agricultural products originating in developing countries with the view of re-establishing the benefit of these preferences in respect of the Republics of Croatia and Slovenia and the Yugoslavia Republics of Bosnia-Herzegovina, Macedonia and Montenegro HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Council , by Regulation (EEC ) No 3302 / 91 0 ), has withdrawn Yugoslavia from the list of beneficiaries of generalized preferences ; Whereas the Community and its Member States , within the framework of political cooperation , have with one accord decided to apply selective positive measures in favour of parties which contribute to progress towards peace ; Whereas it is therefore appropriate to re-establish in respect to those parties the benefit of generalized preferences applying to agricultural products as these are not covered by the autonomous regime which has replaced the provisions of the Cooperation Agreement , Article 2 to Regulation (EEC ) No 3587 / 91 ( 2 ) is complemented by the following text : 'Annex III to Regulation (EEC) No 3833 / 90 is complemented by a new part entitled as follows : "C. OTHER BENEFICIARIES Bosnia-Herzegovina Croatia Macedonia Slovenia Montenegro ".' Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities . It shall apply from 1 January 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 February 1992 . For the Council The President JoÃ £o PINHEIRO V H OJ No L 315 , 15 . 11 . 1991 , p. 46 . ( 2 ) OJ No L 341 , 12 . 112 . 1991 , p. 1 .